                                                                                                FILED
               1                                                                               JAN 10 2019
                                                                                               SUSAN Y. SOONQ
               2                                                                          CLERK, U.S. DISTRICT COURT
                                                                                        NORTH DISTRICT OF CALIFORNIA
                                                                                              OAKLAND OFFICE.
               3

               4                                 UNITED STATES DISTRICT COURT

               5                               NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                   KAW
               6

               7     In the Matter of the SEARCH OF A                    Case No.
                                                                                     4-19-70053
               8     RESIDENCE IN OAKLAND,                              ORDER DENYING APPLICATION
                                                                        FOR A SEARCH WARRANT; ORDER
               9     CALIFORNIA                                         SEALING APPLICATION

              10

              11


         03   12

p^            13          The Government is investigating two individuals believed to be involved in extortion in
o    »




.a O
is            14   violation of 18 U.S.C. § 875(d). In brief, the suspects allegedly used Facebook Messenger to
zn       o

S tj          15   communicate with a victim, in which they threatened to distribute an embarrassing video of him if
w        n
B ■K
S3            16   he did not provide them with monetary compensation. (Aff. 17.) The Government has submitted
T3       in
O        0)
              17   an application for a search and seizure warrant to seize various items presumed to be located at a
■|^
              18   residence in Oakland, California ("Subject Premises") connected to the two named suspects. The
              19   Application further requests the authority to seize various items (identified in Attachment B),
              20   including electronic devices, such as mobile telephones and computers ("digital devices"). The
              21   Court has reviewed the Application and finds that there are sufficient facts to support a finding of
              22   probable cause to conduct a search of the Subject Premises.

              23          The Government, however, also seeks the authority to compel any individual present at the
              24   time of the search to press a finger (including a thumb) or utilize other biometric features, such as

              25   facial or iris recognition, for the purposes of unlocking the digital devices found in order to permit
              26   a search of the contents as authorized by the search warrant. For the reasons set forth below, the

              27   Court finds that the Government's request runs afoul of the Fourth and Fifth Amendments, and the

              28   search warrant application must be DENIED. The Government may submit another search warrant
           1   application for the Subject Premises subject to the limitations outlined below.

           2                                             DISCUSSION

           3          The issues presented in the Application implicate the constitutional protections afforded by

           4   the Fourth and Fifth Amendments. The undersigned has found no legal authority explicitly

           5   restricting the Court from considering the privileges and protections afforded by the Fifth

           6   Amendment prior to signing a warrant. In fact, the prejudice that suspects may suffer should the

           7   Fifth Amendment be ignored at this juncture—both due to the practical difficulty in prevailing on

           8   a motion to suppress and the fact that they are not represented in the warrant process—gives rise

           9   to a moral imperative demanding consideration of the Fifth Amendment. To do otherwise would

          10   be a miscarriage of justice.

          11          A.         Fourth Amendment Analysis

     cd   12                i.      Probable Cause Exists to Search the Premises

          13          The Fourth Amendment protects "[tjhe right of the people to be secure in their persons,
.a o
 id
          14   houses, papers, and effects, against unreasonable searches and seizures." U.S. Const, amend. IV.
on   o

Q td      15   "The 'basic purpose of this Amendment,' our cases have recognized, 'is to safeguard the privacy
B ■K
cS
■*i Q
on  ^
          16   and security of individuals against arbitrary invasions by governmental officials.'" Carpenter v.
T} fi
(D   U
          17   United States, 138 S. Ct. 2206, 2213, 201 L. Ed. 2d 507 (2018) (quoting Camara v. Mun. Court of
%
          18   City & Cty. of San Francisco, 387 U.S. 523, 528 (1967)).

          19          There are sufficient facts in the affidavit to believe that evidence of the crime will be found

          20   at the Subject Premises, so the Government has probable cause to conduct a lawful search, so long

          21   as it comports with the Fourth Amendment, If, however, law enforcement violates another

          22   constitutional right in the course of executing a warrant, it inherently renders the search and

          23   seizure unreasonable.

          24               ii.      No Probable Cause to Use Biometrie Features of Ail Present During Search
          25          In addition to the search of the premises, the Government seeks an order that would allow

          26   agents executing this warrant to compel "any individual, who is found at the Subject Premises and

          27   reasonably believed by law enforcement to be a user of the device, to unlock the device using

          28   biometrie features...." (Aff. 117h.) This request is overbroad. There are two suspects identified in
            1   the affidavit, but the request is neither limited to a particular person nor a particular device.

            2           Thus, the Court finds that the Application does not establish sufficient probable cause to

            3   compel any person who happens to he at the Subject Premises at the time of the search to provide

            4   a finger, thumb or other biometric feature to potentially unlock any unspecified digital device that

            5   may be seized during the otherwise lawful search.

           6                 ill.      Application Overbreadth

           7            Furthermore, the Government's request to search and seize all digital devices at the Subject

            8   Premises is similarly overbroad. The Government cannot he permitted to search and seize a

           9    mobile phone or other device that is on a non-suspecf s person simply because they are present

           10   during an otherwise lawful search.

           11           While the warrant is denied, any resubmission must be limited to those devices reasonably

      c3   12   believed by law enforcement to be owned or controlled by the two suspects identified in the
B  a
o ,o       13   affidavit.
O^
      U    14           B.          The Fifth Amendment Privilege
C/3   O

Q .2       15           Even if probable cause exists to seize devices located during a lawful search based on a

|S 16           reasonable belief that they belong to a suspect, probable cause does not permit the Government to
^3 B
■B ^       17   compel a suspect to waive rights otherwise afforded by the Constitution, including the Fifth
s t;
S o
^          18   Amendment right against self-incrimination.^ The Fifth Amendment provides that no person "shall
           19   be compelled in any criminal case to be a witness against himself." U.S. Const, amend. V. The

           20   proper inquiry is whether an act would require the compulsion of a testimonial communication

           21   that is incriminating. See Fisher v. United States, 425 U.S. 391, 409 (1976). Here, the issue is

           22   whether the use of a suspect's biometric feature to potentially unlock an electronic device is

           23   testimonial under the Fifth Amendment.

           24           The challenge facing the courts is that technology is outpacing the law. In recognition of

           25   this reality, the United States Supreme Court recently instructed courts to adopt rules that '"take

           26

           27
                ^ For instance, a suspect arrested pursuant to an arrest warrant issued under to the Fourth
           28
                Amendment, does not waive the right against self-incrimination provided by the Fifth Amendment
                absent a Miranda warning.
                                                                    3
                   1   account of more sophisticated systems that are already in use or in development.'" Carpenter, 138
                   2   S. Ct. at 2218—19(quoting Kyllo v. United States, 533 U.S. 27, 36(2001)). Courts have an

                   3   obligation to safeguard constitutional rights and cannot permit those rights to be diminished
                   4   merely due to the advancement of technology. See Carpenter, 138 S. Ct. at 2214(quoting Kyllo,
                   5   533 U.S. at 34)(The United States Supreme Court has repeatedly sought to "assure [] preservation
                   6   ofthat degree of privacy against government that existed when the Fourth Amendment was

                   7   adopted.")(internal quotations omitted). Citizens do not contemplate waiving their civil rights
                   8   when using new technology, and the Supreme Court has concluded that, to find otherwise, would
                   9   leave individuals "at the mercy of advancing technology." Carpenter, 138 S. Ct. at 2214 (citation
                  10   omitted).

                  11           While securing digital devices is not a novel concept, the means of doing so have changed.

 I   >   •
                  12   Indeed, consumers have had the ability to utilize numerie or alpha-numeric passcodes to lock their
^i                13   devices for decades. Courts that have addressed the passcode issue have found that a passcode
•d ^              14   cannot be compelled under the Fifth Amendment, because the act of communicating the passcode
 CO          O

5 tj              15   is testimonial, as "[t]he expression ofthe contents of an individual's mind falls squarely within the
^ -K
 cti
00
         Q        16   protection of the Fifth Amendment." See Doe v. United States, 487 U.S. 201, 219(1988)(Stevens,
t3 B
 <D          <D
•ti               17   J., dissenting)(citing Boyd v. United States, 116 U.S. 616,633-635 (1886); Fisher v. United

                  18   States, 425 U.S. 391,420(1976)); see also United States v. Kirschner, 823 F. Supp. 2d 665,669

                  19   (E.D. Mich. 2010)(citing Doe, 487 U.S. at 208 n. 6); Com. v. Baust, 89 Va. Cir. 267, at *4(2014).
                  20   Today, technology has provided citizens with shortcuts to entering passcodes by utilizing

                  21   biometric features. The question, then, is whether a suspect can be compelled to use his finger,
                  22   thumb, iris, or other biometric feature to unlock a digital device.

                  23          Testimony is not restricted to verbal or written communications. Acts that imply
                  24   assertions of fact can constitute testimonial communication for the purposes ofthe Fifth

                  25   Amendment. Doe,487 U.S. at 208. Specifically, a witness's "act of production itself could

                  26   qualify as testimonial if conceding the existence, possession and control, and authenticity of the
                  27   documents tended to incriminate them." In re Grand Jury Subpoena Duces Tecum Dated Mar.

                  28   25, 2011,670 F.3d 1335, 1343 (11th Cir. 2012)(citing Fisher, 425 U.S. at 410).
                                                                         4
               1           Notwithstanding, certain acts, while ineriminating, are not within the privilege, such as

               2   furnishing a blood sample, submitting to fingerprinting, providing a handwriting or voice

               3   exemplar, or standing in a lineup. Doe,487 U.S. at 210. "The distinction which has emerged,

               4   often expressed in different ways, is that the privilege is a bar against compelling
               5   'communieations' or 'testimony,' but that eompulsion whieh makes a suspeet or aceused the

              6    souree of'real or physical evidence' does not violate it." Schmerber v. California, 384 U.S. 757,

               7   764(1966); see also Doe v. United States, 487 U.S. at 210.

               8               i.   The Proposed Use of Biometrie Features is Testimonial

               9          The Court finds that utilizing a biometrie feature to unlock an electronic device is not akin

              10   to submitting to fingerprinting or a DNA swab, because it differs in two fundamental ways. First,

              11   the Government eoncedes that a finger, thumb, or other biometrie feature may be used to unloek a

              12   device in lieu of a passeode.(Aff.^ 17a.) In this eontext, biometrie features serve the same

i|
r ^ ^         13   purpose of a passeode, whieh is to seeure the owner's content, pragmatieally rendering them
-t-'    c3
.a o          14   functionally equivalent. As the Government acknowledges, there are times when the deviee will
       <^-l
!/)     O

Q^            15   not accept the hiometric feature and require the user to type in the passeode to unlock the device.
VI      n
B Vi
55 Q          16   (Aff.f 17g.) For example, a passeode is generally required "when a deviee has been restarted,
        B
<U     0)
              17   inactive, or has not been unloeked for a certain period of time." Id. This is, no doubt, a seeurity

              18   feature to ensure that someone without the passeode cannot readily access the contents of the

              19   phone. Indeed, the Government expresses some urgency with the need to compel the use ofthe

              20   biometrie features to bypass the need to enter a passeode. Id. This urgency appears to be rooted in

              21   the Government's inability to eompel the produetion ofthe passeode under the current

              22   jurisprudence. It follows, however, that if a person cannot be compelled to provide a passeode

              23   because it is a testimonial communication, a person cannot be compelled to provide one's finger,

              24   thumb, iris, faee, or other biometrie feature to unlock that same device.

              25          Second, requiring someone to affix their finger or thumb^ to a digital device is
              26   fundamentally different than requiring a suspeet to submit to fingerprinting. A finger or thumb
              27


              28
                   ^ The finger and thumb scans versus actual fingerprints are one example. The same rationale
                   applies to using faeial recognition or an optical scan versus submitting to a lineup.
            1   scan used to unlock a device indicates that the device belongs to a particular individual. In other
            2   words, the act concedes that the phone was in the possession and control of the suspect, and
            3   authenticates ownership or access to the phone and all of its digital contents. Thus, the act of

            4   unlocking a phone with a finger or thumb scan far exceeds the "physical evidence" created when a

            5   suspect submits to fingerprinting to merely compare his fingerprints to existing physical evidence
            6   (another fingerprint) found at a crime scene, because there is no comparison or witness

            7   corroboration required to confirm a positive match. Instead, a successful finger or thumb scan
            8   confirms ownership or control of the device, and, unlike fmgeiprints, the authentication of its

            9   contents cannot be reasonably refuted. In a similar situation, the court in In re Application for a

           10   Search Warrant observed that "[wjith a touch of a finger, a suspect is testifying that he or she has
           11   accessed the phone before, at a minimum, to set up the fingerprint password capabilities, and that

      cS   12   he or she currently has some level of control over or relatively significant connection to the phone
           13   and its contents." 236 F. Supp. 3d 1066, 1073 (N.D. 111. 2017). It is also noteworthy that many
.a o
id t4H
           14   smartphone applications providing access to personal, private information—including medical
c/5   O

Q td
00 "d
           15   records and financial accounts—now allow users to utilize hiometric features in lieu of passcodes
s V
GO
      Q    16   to access those records. As Judge Weisman astutely observed, using a fingerprint to place
Td    n
<u    <u
           17   someone at a particular location is a starkly different scenario than using a finger scan "to access a
"►I ^
='i        18   database of someone's most private information." In re Application for a Search Warrant, 236 F.

           19   Supp. 3d at 1073. Thus, the undersigned finds that a hiometric feature is analogous to the

           20   nonverbal, physiological responses elicited during a polygraph test, which are used to determine

           21   guilt or innocence, and are considered testimonial. See Schmerher, 384 U.S. at 764.

           22          While the Court sympathizes with the Government's interest in accessing the contents of

           23   any electronic devices it might lawfully seize, there are other ways that the Government might
           24   access the content that do not trample on the Fifth Amendment. In the instant matter, the

           25   Government may obtain any Facebook Messenger communications from Facebook under the

           26   Stored Communications Act or warrant based on probable cause. While it may he more expedient
           27   to circumvent Facebook, and attempt to gain access by infringing on the Fifth Amendment's

           28   privilege against self-incrimination, it is an abuse of power and is unconstitutional. That the
                                                                  6
            1   Government may never be able to access the complete contents of a digital device, does not affect

           2    the analysis.

            3              ii.   The Foregone Conclusion Doctrine Does Not Apply
           4           The foregone conclusion doctrine is an application ofthe Fifth Amendment"by which the

           5    Government can show that no testimony is at issue." In re Grand Jury Subpoena Duces Tecum

           6    Dated Mar. 25, 2011,670 F.3d 1335, 1343 n. 19(11th Cir. 2012). Specifically,"[wjhenthe

           7    'existence and location' of the documents under subpoena are a 'foregone conclusion' and the

            8   witness 'adds little or nothing to the sum total of the Government's information by conceding that

           9    he in fact has the [documents],' then no Fifth Amendment right is touched because the 'question is

           10   not of testimony but of surrender.'" In re Grand Jury Subpoena, Dated Apr. 18, 2003, 383 F.3d

           11   905,910(9th Cir. 2004)(quoting Fisher v. United States, 425 U.S. 391, 411 (1976)).

           12   Notwithstanding, a witness's response to a subpoena designed to elicit potentially incriminating
    'g
           13   evidence is testimonial. United States v. Hubbell, 530 U.S. 27, 43 (2000). The foregone conclusion
o
O
    U      14   doctrine not does not apply when the Government cannot show prior knowledge of the existence
    fj ,
    M-H
     o

     o
           15   or the whereabouts of the documents ultimately produced in response to a subpoena. Id. at 45.
O


5? Q       16          Today's mobile phones are not comparable to other storage equipment, be it physical or
   B
    (D
           17   digital, and are entitled to greater privacy protection. See Riley v. California, 573 U.S.   , 134
    t:
     o
           18   S. Ct. 2473, 2445, 2489(2014)(An unlocked smartphone cannot be searched incident to arrest

           19   other than to determine whether it may be used as a weapon.); see also Carpenter, 138 S. Ct. at

           20   2220. In so finding, the Supreme Court acknowledged that smartphones are minicomputers with

           21   the capability to make phone calls, a search of which "would typically expose to the government

           22   far more than the most exhaustive search of a house: A phone not only contains in digital form

           23   many sensitive records previously found in the home; it also contains a broad array of private

           24   information never found in a home in any form—unless the phone is [present]." Riley, 134 S. Ct.

           25   at 2491. Further, "[i]n the cell phone context... it is reasonable to expect that incriminating

           26   information will be found on a phone regardless of when the crime occurs." Id. at 2492. Thus,

           27   mobile phones are subject to different treatment than more traditional storage devices, such as

           28   safes, and should be afforded more protection.
                                                                  7
          1          It follows that any argument that compelling a suspect to provide a biometric feature to

          2   access documents and data is synonymous with producing documents pursuant to a subpoena

          3   would fail. As the Riley court recognized, smartphones contain large amounts of data, including
          4   GPS location data and sensitive records, the full contents of which cannot be anticipated by law

          5   enforcement. See Riley, 134 S. Ct. at 2492.^ Consequently, the Government inherently lacks the
          6   requisite prior knowledge of the information and documents that could he obtained via a search of

          7   these unknown digital devices, such that it would not be a question of mere surrender. See

          8   Hubbell, 530 U.S. at 44-45. Additionally, the Government would be unable to articulate facts to

          9   compel the unlocking of devices using biometric features by unknown persons the Government

         10   could not possibly anticipate being present during the execution of the search warrant. Indeed, the

         11   affidavit makes no attempt to do so.

     a   12          For these reasons, the foregone conclusion doctrine does not apply.

P
o
         13          ///

.2 o     14          ///
id
M    O

Q        15          ///
on   C

a
+-> Q    16          ///
00 ^
T3 fi
<D   D
         17          ///
■a ^
         18          ///

         19          ///

         20          ///

         21          ///

         22

         23
              ^ Compelling a suspect to unlock a phone to allow the viewing of applications installed on a
              smartphone could be self-incriminating and not he a foregone conclusion. For example, a mobile
         24
              application for a previously unknown cloud storage service—e.g. Drophox on an iPhone, which
              also utilizes iCloud—is tantamount to identifying the location, and ultimately producing the
         25
              contents, of a locked filing cabinet that the Government did not know existed. See Hubbell, 530
              U.S. at 45 (act of production testimonial, because the Government had no knowledge of the
         26
              existence or location of documents); of. Fisher, 425 U.S. at 411 (Compliance with a summons
              directing the taxpayer to produce the accountant's documents was not testimonial, because the
         27
              Government knew of the existence of the documents and who had possession of them, and did not
              rely on the testimony of the taxpayer to prove authenticity.). Similarly, a suspect's access to a
         28
              mobile application for hank accounts could aid in "following the money" even if the accounts are
              not in the suspect's name and were otherwise unknown to the Government.
                                                               8
              1                                           CONCLUSION

              2          For the reasons set forth above, the Government's search warrant application is DENIED.
              3   The Government may not compel or otherwise utilize fingers, thumbs, facial recognition,
              4   optical/iris, or any other biometric feature to unlock electronic devices. Furthermore, the
              5   Government may only seize those digital devices that law enforcement reasonably believes are
              6   owned and/or possessed by the two suspects named in the affidavit. The Government may submit
              7   a new search warrant application consistent with this order.

              8          Finally, the undersigned hereby SEALS the search warrant application, including all
              9   attachments thereto. This order, however, is a matter of public record and shall, accordingly, be
             10   issued a case number and docketed by the Clerk of the Court.

             11          IT IS SO ORDERED.

       cd    12   Dated: January 10, 2019

             13
-h^    cd                                                             pis A. WESTMORE
.a o
ij ^4-1
             14                                                   United States Magistrate Judge
CO     O

S            15
CO     n
tu     ■ ■
       c/)
cci
-f-i
O)
       S     16
T3     E
<D     (D
             17

             18

             19

             20

             21

             22


             23

             24

             25


             26

             27

             28
